 

Case 1:17-cr-00357-LAK Document 440 Filed 01/30/19 Page 1 of 1

ALLEN & OVERY

BY ECF Allen & Overy LLP
1221 Avenue of the Americas

The Honorable Lewis A. Kaplan New Yar: NY" 78020

United States District Judge Tel 212 610 63006369
Southern District of New York Fax 212 610 6399
Daniel Patrick Moynihan eugene. ingoglia@allenovery.com

United States Courthouse
500 Pearl Street
New York, NY 10007

January 30, 2019
Re: United States v. Blaszezak et al., No. 17 Cr. 357 (LAK)
Dear Judge Kaplan:

We write on behalf of Robert Olan to respectfully request permission for him to travel to Colorado on February
9, 2019 returning February 15, 2019; to Utah on March 7, 2019 returning March 12, 2019; and to South Carolina
on April 19, 2019 returning April 26, 2019. Mr. Olan’s current bail conditions restrict his travel to the Southern
and Eastern Districts of New York, and the District of New Jersey. The Government and Pre-Trial Services both
consent to this application.

Respectfully submitted,

>

\

“S . 5 7 )

—_——
as

Co ~<

Efgene Ingoglia

Copy (by ECF) to: Ian McGinley
Joshua Naftalis
Assistant United States Attorneys

Copy (by email) to: Rena Bolin
Lura Jenkins
Pre-Trial Services Officers

Allen & Overy LLP is a limited liability partnership registered in England and Wales with registered number OC306763. It is authorized and regulated by the Solicitors Regulation Authority
of England and Wales. Allen & Overy LLP is a multi-jurisdictional law firm with lawyers admitted to practice in a variety of jurisdictions. A list of the members of Allen & Overy LLP and their
professional qualifications is open to inspection at its registered office, One Bishops Square, London, E1 6AD and at the above address. The term partner is used to refer to a member of
Allen & Overy LLP or an employee or consultant with equivalent standing and qualifications. :

Allen & Overy LLP or an affiliated undertaking has an office in each of: Abu Dhabi, Amsterdam, Antwerp, Bangkok, Barcelona, Beijing, Belfast, Bratislava, Brussels, Bucharest (associated
office), Budapest, Casablanca, Doha, Dubai, Dusseldorf, Frankfurt, Hamburg, Hanoi, Ho Chi Minh City, Hong Kong, Istanbul, Jakarta (associated office), Johannesburg, London,
Luxembourg, Madrid, Milan, Moscow, Munich, New York, Paris, Perth, Prague, Riyadh (cooperation office), Rome, Sao Paulo, Seoul, Shanghai, Singapore, Sydney, Tokyo, Warsaw,
Washington, D.C. and Yangon.
